Name: 2001/761/Euratom: Council Decision of 27 September 2001 authorising the conclusion by the Commission of two Cooperation Agreements between the European Autonomic Energy Community and the Government of the Russian Federation in the fields of nuclear safety and controlled nuclear fusion
 Type: Decision
 Subject Matter: electrical and nuclear industries;  Europe;  international affairs;  European construction
 Date Published: 2001-10-31

 Avis juridique important|32001D07612001/761/Euratom: Council Decision of 27 September 2001 authorising the conclusion by the Commission of two Cooperation Agreements between the European Autonomic Energy Community and the Government of the Russian Federation in the fields of nuclear safety and controlled nuclear fusion Official Journal L 287 , 31/10/2001 P. 0021 - 0022Council Decisionof 27 September 2001authorising the conclusion by the Commission of two Cooperation Agreements between the European Autonomic Energy Community and the Government of the Russian Federation in the fields of nuclear safety and controlled nuclear fusion(2001/761/Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 101(2) thereof,Having regard to the Agreement on Partnership and Cooperation establishing a partnership between the European Communities and their Member States, of the one part, and the Russian Federation, of the other part(1), which entered into force on 1 December 1997, and which aims to establish close cooperation in the nuclear sector, inter alia, through the implementation of two agreements on nuclear safety and thermonuclear fusion,Having regard to the proposal from the Commission,Whereas:(1) In accordance with the directives that the Council adopted in its Decision of 17 January 1991, the Commission has negotiated two agreements on nuclear safety and controlled nuclear fusion between the European Atomic Energy Community and the Russian Federation.(2) The Commission should be authorised to conclude the agreements.(3) The Council, acting on a proposal by the Commission, approved the agreements on 22 December 1994. However, subsequent developments made revision and updating necessary. Therefore, the Council Decision of 22 December 1994 should be repealed.(4) The Council adopted Decision 1999/64/Euratom on 22 December 1998 concerning the fifth framework programme of the European Atomic Energy Community (Euratom) for research and training activities (1998 to 2002)(2) which includes the key action controlled thermonuclear fusion.(5) The Council in its Decision 1999/175/Euratom of 25 January 1999 adopted a research and training programme (Euratom) in the field of nuclear energy for the period 1998 to 2002(3),HAS DECIDED AS FOLLOWS:Article 1The Commission is hereby authorised to conclude with the Russian Federation the following two agreements: the Agreement for cooperation between the European Atomic Energy Community and the Government of the Russian Federation in the field of nuclear safety and the Agreement for cooperation between the European Atomic Energy Community and the Government of the Russian Federation in the field of controlled nuclear fusion.The text of these two agreements is attached to this Decision(4).Article 2The Council Decision of 22 December 1994 is repealed and replaced by this Decision.Done at Brussels, 27 September 2001.For the CouncilThe PresidentR. Landuyt(1) OJ L 327, 28.11.1997, p. 3.(2) OJ L 26, 1.2.1999, p. 34.(3) OJ L 64, 12.3.1999, p. 142.(4) See page 23 of this Official Journal.